Rhodes, McNamee, Crapser and Bliss, JJ., concur; Hill, P. J., concurs in a memorandum.
Judgment of conviction of George T. Bradt modified by reducing the sentence to a minimum of one year and four months and a maximum of two years and *909eight months as to each count, sentences as modified to run concurrently, and as so modified affirmed.
Hill, P. J., Rhodes and Crapser, JJ., concur; MeNamee and Bliss, JJ., dissent as to the modification; Hill, P. J., and Crapser, J., would favor a greater reduction for each appellant if concurred in by a majority of the court; Rhodes, J., concurs in the reduction solely because of the recommendation by the jury.
The following is the memorandum rendered by Hill, P. J., upon the decision of appeal by Albina Bradt: